DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Amendment
	The following office action is in response to the applicant’s amendment filed on 02/04/2021.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP 15202355.2, filed on 12/23/2015.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/22/2018 were filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Aime et al. US 20100135913 A1 "Aime" and further in view of McMahon et al. US 20160187445 A1 "McMahon" and Yokosawa et al. US 20130082708 A1 “Yokosawa”.
In regard to claim 1, Aime teaches “A CEST-MR procedure that comprises” [Claim 15].
In regard to a CEST-MR procedure, Aime discloses “A method for the in vivo or in vitro (ex vivo) assessment of the physiological pH of a human or animal body organ, region, fluid or tissue by use of CEST based MRI techniques, which comprised using Iopamidol as pH responsive agent” [Claim 15]. Since the method involves CEST based MRI techniques, under broadest reasonable interpretation the method constituted a CEST-MR procedure.
Aime does not teach “i) applying a train saturation scheme of Radio Frequency (RF) irradiation pulses with different flip angles to a single mobile-proton frequency of an exogenous CEST agent in a sample” or “ii) detecting CERT-based CEST-signals from said sample”.  
McMahon teaches “i) applying a train saturation scheme of Radio Frequency (RF) irradiation pulses […] to a single mobile-proton frequency of an exogenous CEST agent in a sample” [0015, 0018, 0006, 0016, and 0004] and “ii) detecting CERT-based CEST-signals from said sample” [0004].
In regard to applying a train saturation scheme of RF irradiation pulses with different flip angles, McMahon discloses “The method includes using a low flip-angle gradient-echo readout in the series of 
In regard to a single mobile-proton frequency, McMahon discloses “Saturation-transfer contrast patterns depend on the chemical exchange properties of exchanging protons” [0018]. Additionally, McMahon discloses “A typical scheme for a CEST pulse sequence is shown in FIG. 1A. Before the water signal readout, a long frequency-selective continuous wave (CW) pulse or pulse train is applied at the resonance frequency of the agent to prepare the magnetization” [0006]. Since a pulse train is applied at the resonance frequency of the agent (i.e. the exogenous CEST agent) to prepare the magnetization, under broadest reasonable interpretation, this resonance frequency occurs at a specific single mobile-proton frequency that is dependent on the chemical exchange properties of the exchanging protons.
In regard to an exogenous CEST agent in a sample, McMahon discloses “At least one CEST contrast agent can be delivered to the subject” [0016]. Additionally, McMahon discloses “There have been a number of pre-clinical and now also clinical applications which involve either the detection of administered or endogenous CEST agents” [0004]. Therefore, since this CEST contrast agent is delivered to the subject and can be detected, under broadest reasonable interpretation, it constitutes an exogenous CEST agent. 
In regard to detecting CERT-based CEST-signals from the sample, McMahon discloses “Chemical Exchange Saturation Transfer (CEST) imaging has been attracting attention due to its unique 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the procedure of Aime so as to include the train saturation scheme involving different flip angles to detect a CERT-based signal as disclosed in McMahon in order to detect changes in environmental parameters such as pH, temperature and ion concentration. By detecting multiple signal readouts from a series of saturation pulses, the magnetic resonance method can generate an image of the subject so as to determine how an exogenous CEST agent is distributed within the subject. Depending on the amount of CEST agent within a specific area, the pH, temperature and/or ion concentration of the region would correlate with that amount. With this information the physician can monitor the patient for changes in these parameters and recommend different treatment options should these parameter values deviate from the desired values.
The combination of Aime and McMahon does not teach applying “irradiation pulses with different flip angles”.
Yokosawa teaches applying “irradiation pulses with different flip angles” [0017, 0061].
In regard to applying irradiation pulses with different flip angles, Yokosawa discloses “The multiple reconstructed images are obtained by executing imaging sequences after applying prepulses at different flip angles respectively” [0017]. Therefore, images can be obtained with prepulses that have different flip angles. Furthermore, Yokosawa discloses “The prepulse 302 indicated one RF pulse (prepulse) that is settable at any flip angle. The flip angle of the prepulse 302 is made to vary for each 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Aime and McMahon so as to include applying irradiation pulsed with different flip angles as disclosed in Yokosawa in order to acquire multiple images at different flip angles. When images are acquired at different flip angles those images can provide the physician with a better understanding of the characteristics of the sample being imaged. Combining the prior art elements according to known techniques would yield the predictable result of acquiring signals from multiple angles within the sample.
In regard to claim 2, due to its dependence on claim 1 this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Aime. Likewise, Aime teaches “The CEST-MR procedure of claim I wherein said procedure is ratiometric based” [0170, 0171].
In regard to the CEST-MR procedure being ratiometric based, Aime discloses “in each CEST-based MRI imaging method, including, for instance, the method provided by the invention and using radiographic contrast agents for obtaining in vivo or in vitro, (ex vivo), images, each of the above fast spin echo centric encoding sequence scheme, R2 filter and asymmetric enhancing post processing modalities can be exploited optionally, and independently of each other, preferably combined with a ratiometric approach based on equation (3) to provide a ratiometric Saturation Transfer effect that is independent on the local agent concentration” [0170] and “More preferably, the said method further comprises exploiting a ratiometric approach for calculating a ratiometric saturation transfer effect and, in turn, a pH map which is independent on the local agent concentration” [0171]. Since the CEST-based 
In regard to claim 3, due to its dependence on claim 2 and consequently claim 1, this claim inherits the references disclosed therein. That being said, Aime teaches “The CEST-MR procedure of claim 2 that comprises calculating a ratiometric value of the ST effect” [0027, FIG. 6, 0139].
In regard to calculating a ratiometric value of the ST effect, Aime discloses “FIG. 6 shows the dependence of ST effect from pH (calibration curve) that results by applying the ratiometric method to the saturation transfer effect arising from the two different Iopamidol amidic proton pools at 4.2 and at 5.5 ppm, at different pH and by using irradiation power pulses of 3 µT and 6 µT, respectively” [0027]. Since the ratiometric method may be “exploited, based on the Saturation Transfer effect arising from the two different amidic proton pools, that makes the measured saturation transfer ST independent on the absolute local concentration of the iodinated agent” [0139], and the saturation transfer effect is able to be displayed as a calibration curve, under broadest reasonable interpretation, ratiometric values of the ST effect had to have been calculated in order to generate the pH calibration curve.
The combination of Aime and McMahon does not teach that the calculation is “as a function of the different RF irradiation pulses’ flip angles”.
Yokosawa teaches that the calculation is “as a function of the different RF irradiation pulses’ flip angles” [0017, 0061].
In regard to the calculation being a function of the different RF irradiation pulses’ flip angles, Yokosawa discloses “The multiple reconstructed images are obtained by executing imaging sequences after applying prepulses at different flip angles respectively” [0017]. Therefore, images can be obtained with prepulses that have different flip angles. Furthermore, Yokosawa discloses “The prepulse 302 indicated one RF pulse (prepulse) that is settable at any flip angle. The flip angle of the prepulse 302 is made to vary for each repetition of the segment 301” [0061]. In this case, the prepulse constitutes an RF 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Aime and McMahon so as to include applying irradiation pulsed with different flip angles as disclosed in Yokosawa in order to acquire multiple images at different flip angles. When images are acquired at different flip angles those images can provide the physician with a better understanding of the characteristics of the sample being imaged. By detecting multiple signal readouts from a series of saturation pulses, the magnetic resonance method can generate an image of the subject so as to determine how an exogenous CEST agent is distributed within the subject. Depending on the amount of CEST agent within a specific area, the pH, temperature and/or ion concentration of the region would correlate with the amount of CEST agent within that area. Combining the prior art elements according to known techniques would yield the predictable result of acquiring signals from multiple angles within the sample.
In regard to claim 4, due to its dependence on claim 2 and consequently claim 1, this claim inherits the references disclosed therein. That being said, Aime teaches “The CEST-MR procedure of claim 2 that comprises: […] c) calculating a ratiometric value of the ST effect by comparing the ST effect values […] d) determining a concentration-independent CEST value” [Claim 15, 0027, FIG. 6, 0139, 0017, 0140-0141].
In regard to a CEST-MR procedure, Aime discloses “A method for the in vivo or in vitro (ex vivo) assessment of the physiological pH of a human or animal body organ, region, fluid or tissue by use of CEST based MRI techniques, which comprised using Iopamidol as pH responsive agent” [Claim 15]. Since 
	In regard to calculating a ratiometric value of the ST effect, Aime discloses “FIG. 6 shows the dependence of ST effect from pH (calibration curve) that results by applying the ratiometric method to the saturation transfer effect arising from the two different Iopamidol amidic proton pools at 4.2 and at 5.5 ppm, at different pH and by using irradiation power pulses of 3 µT and 6 µT, respectively” [0027]. Since the ratiometric method may be “exploited, based on the Saturation Transfer effect arising from the two different amidic proton pools, that makes the measured saturation transfer ST independent on the absolute local concentration of the iodinated agent” [0139], and the saturation transfer effect is able to be displayed as a calibration curve, under broadest reasonable interpretation, ratiometric values of the ST effect had to have been calculated in order to generate the pH calibration curve. Additionally, since the ratiometric values can be plotted at a calibration curve as shown in FIG. 6, the ST effect values can be compared to each other.
	In regard to determining a concentration-independent CEST value, Aime discloses “A ratiometric method for the pH measurement which is independent on the contrast agent concentration is also disclosed” [0017]. Additionally, Aime discloses “a radiometric approach may be exploited based on the following equation (3) […] the Saturation Transfer effect is measured as a ratio of the contribution arising from the two different amidic proton pools of Iopamidol, thus rendering the obtained measure independent [of] the absolute concentration of the administered agent, but only related to a relative concentration deriving from the ratio” [0140, 0141]. Since the Saturation Transfer effect is a ratio that is obtained by a ratiometric method and the measure is independent of the absolute concentration of the administered agent, under broadest reasonable interpretation, the Saturation Transfer effect constitutes a concentration independent CEST value.
1 average power level (Bavg power) to a single mobile-proton frequency of the exogenous CEST agent; b) detecting the CERT-based CEST signal; […] measured at different RF irradiation pulses flip angles”.
McMahon teaches “a) applying a saturation train of RF irradiation pulses […] and at a constant B1 average power level (Bavg power) to a single mobile-proton frequency of the exogenous CEST agent; b) detecting the CERT-based CEST signal; […] by comparing the ST effect values measured at different RF irradiation pulses flip angles” [0015, 0018, 0025, 0006, 0016, 0004].
In regard to applying a saturation train of RF pulses at different flip angles, McMahon discloses “The method includes using a low flip-angle gradient-echo readout in the series of saturation pulses. The method can also include using a flip back pulse after the gradient-echo readouts. The method includes varying parameters between series of saturation pulses, such that subsequent series do not have identical parameters” [0015]. In this case, the flip angle gradient-echo readout involves multiple saturation pulses, therefore it constitutes a train saturation scheme. Since the parameters of the saturation pulse can be varied, under broadest reasonable interpretation, the method involves applying RF pulses with different flip angles to a single mobile-proton frequency of an exogenous CEST agent in a sample. Thus different RF irradiation pulses flip angles can be utilized and measured.
In regard to a constant B1 average power level (Bavg power), McMahon discloses “In accordance with yet another aspect of the present invention, the varied parameters include saturation amplitude (B1), saturation length (tsat), number of pulses, shape of saturation pulses, amplitude of saturation pulses, offset frequency of saturation pulses, or a combination of these parameters” [0018]. Furthermore, McMahon discloses “Fast CEST acquisition was performed using a hybrid MeLOVARS sequence (FIG. 1C) containing 8 modules with saturation pulses of 0.5 sec. in length with B1low =3.6 µT (Module 1, 3, 5, 7) and B1high=7.2 µT (Module 2, 4, 6, 8), each followed by a single-shot EPI readout. Two 1=7.2 µT or B1=3.6 µT were also collected for comparison, with all the other parameters same” [0025]. In order to make these comparisons, the average power level had to have been held constant during data acquisition. Since the saturation amplitude B1 can be changed and the data can be compared between data acquisitions, under broadest reasonable interpretation, average power level can be held constant in order to acquire data at specific power level.
In regard to a single mobile-proton frequency, McMahon discloses “Saturation-transfer contrast patterns depend on the chemical exchange properties of exchanging protons” [0018]. Additionally, McMahon discloses “A typical scheme for a CEST pulse sequence is shown in FIG. 1A. Before the water signal readout, a long frequency-selective continuous wave (CW) pulse or pulse train is applied at the resonance frequency of the agent to prepare the magnetization” [0006]. Since a pulse train is applied at the resonance frequency of the agent (i.e. the exogenous CEST agent) to prepare the magnetization, under broadest reasonable interpretation this resonance frequency occurs at a specific single mobile- proton frequency that is dependent on the chemical exchange properties of the exchanging protons.
In regard to an exogenous CEST agent, McMahon discloses “At least one CEST contrast agent can be delivered to the subject” [0016]. Additionally, McMahon discloses “There have been a number of pre-clinical and now also clinical applications which involve either the detection of administered or endogenous CEST agents” [0004]. Therefore, this CEST contrast agent is delivered to the subject and under broadest reasonable interpretation it constitutes an exogenous CEST agent. 
In regard to detecting a CERT-based CEST-signal from the sample, McMahon discloses “Chemical Exchange Saturation Transfer (CEST) imaging has been attracting attention due to its unique characteristics: 1) the ability to detect signals from low concentration species based on the highly selective saturation of rapidly exchanging spins and 2) the capability of detecting changes in environmental parameters in vivo including: pH, temperature and ion concentration” [0004]. Since the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the procedure of Aime so as to include the train saturation scheme involving different flip angles to detect a CERT-based signal as taught in McMahon in order to detect changes in environmental parameters such as pH, temperature and ion concentration. By detecting multiple signal readouts from a series of saturation pulses, the magnetic resonance method can generate an image of the subject so as to determine how an exogenous CEST agent is distributed within the subject. Depending on the amount of CEST agent within a specific area, the pH, temperature and/or ion concentration of the region would correlate with that amount. With this information the physician can monitor the patient for changes in these parameters and recommend different treatment options should these parameter values deviate from the desired values. 
The combination of Aime and McMahon does not teach applying “irradiation pulses at different flip angles”.
Yokosawa teaches applying “irradiation pulses with different flip angles” [0017, 0061].
In regard to applying irradiation pulses with different flip angles, Yokosawa discloses “The multiple reconstructed images are obtained by executing imaging sequences after applying prepulses at different flip angles respectively” [0017]. Therefore, images can be obtained with prepulses that have different flip angles. Furthermore, Yokosawa discloses “The prepulse 302 indicated one RF pulse (prepulse) that is settable at any flip angle. The flip angle of the prepulse 302 is made to vary for each repetition of the segment 301” [0061]. In this case, the prepulse constitutes an RF pulse which is irradiated with a specific flip angle. Since the flip angle of the prepulse 302 (i.e. the RF irradiation pulse) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Aime and McMahon so as to include applying irradiation pulsed with different flip angles as disclosed in Yokosawa in order to acquire multiple images at different flip angles. When images are acquired at different flip angles those images can provide the physician with a better understanding of the characteristics of the sample being imaged. Combining the prior art elements according to known techniques would yield the predictable result of acquiring signals from multiple angles within the sample.
In regard to claim 5, due to its dependence on claim 4, this claim inherits the references disclosed therein. That being said, Aime teaches “The CEST-MRI procedure of claim 4 wherein the step c) comprises calculating a Ratiometric […] by exploitation of the equation (3):
    PNG
    media_image1.png
    98
    285
    media_image1.png
    Greyscale
” [0140, 0142]. 
Specifically, Aime discloses “In greater details, when Iopamidol is used for the in vivo determination of the physiological pH according to an especially preferred aspect of the instant invention, a ratiometric approach may be exploited based on the following equation (3):

    PNG
    media_image2.png
    86
    211
    media_image2.png
    Greyscale
” [0140]. In this case, “Ms is, as said, the intensity of the water signal measured in the presence of an irradiating field RF at a given frequency offset, I.e. at the frequency of the exchanging proton pools (4.2 or 5.5 ppm), and M0 is the value of the signal without irradiation, (i.e. in the presence of irradiation with the opposite frequency to that irradiated during the saturation phase (-4.2 or .5.5 ppm)” [0142]. Since this formula is the same as equation (3) disclosed in the instant FA1 and RFFA2, under broadest reasonable interpretation, this ratiometric equation can be utilized to calculate the ratiometric of pulsed RF flip angles.
Aime does not teach “of pulsed RF flip angles”.
McMahon teaches “Pulsed RF flip angles” [0015].
In regard to applying a saturation train of RF pulses at different flip angles, McMahon discloses “The method includes using a low flip-angle gradient-echo readout in the series of saturation pulses. The method can also include using a flip back pulse after the gradient-echo readouts. The method includes varying parameters between series of saturation pulses, such that subsequent series do not have identical parameters” [0015]. In this case, the flip angle gradient-echo readout involves multiple saturation pulses, therefore it constitutes a train saturation scheme that applies pulsed RF flip angles. Since the parameters of the saturation pulse can be varied, under broadest reasonable interpretation, the method involves applying RF pulses with different flip angles to a single mobile-proton frequency of an exogenous CEST agent in a sample. Thus different RF irradiation pulses flip angles can be utilized and measured.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the procedure of Aime so as to include the train saturation scheme involving different flip angles to detect a CERT-based signal in order to detect changes in environmental parameters such as pH, temperature and ion concentration. By detecting multiple signal readouts from a series of saturation pulses, the magnetic resonance method can generate an image of the subject so as to determine how an exogenous CEST agent is distributed within the subject. Depending on the amount of CEST agent within a specific area, the pH, temperature and/or ion concentration of the region would correlate with that amount. With this information the physician can monitor the patient for changes in 
In regard to claim 6, due to its dependence on claim 4, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Aime. Likewise, Aime teaches “The CEST-MR procedure of claim 4 wherein the concentration independent CEST value is used to provide a concentration independent CEST image” [0017, 0141, 0170].
In regard to a concentration independent CEST value, Aime discloses “A ratiometric method for the pH measurement which is independent on the contrast agent concentration is also disclosed” [0017]. Additionally, Aime discloses “a radiometric approach may be exploited based on the following equation (3) […] the Saturation Transfer effect is measured as a ratio of the contribution arising from the two different amidic proton pools of Iopamidol, thus rendering the obtained measure independent [of] the absolute concentration of the administered agent, but only related to a relative concentration deriving from the ratio” [0140, 0141]. Since the Saturation Transfer effect is a ratio that is obtained by a ratiometric method and the measure is independent of the absolute concentration of the administered agent, under broadest reasonable interpretation, the Saturation Transfer effect constitutes a concentration independent CEST value. 
In regard to providing a concentration independent CEST image, “in each CEST-based MRI imaging method, including, for instance, the method provided by the invention and using radiographic contrast agents for obtaining in vivo or in vitro, (ex vivo), images, each of the above fast spin echo centric encoding sequence scheme, R2 filter and asymmetric enhancing post processing modalities can be exploited optionally, and independently of each other, preferably combined with a ratiometric approach based on equation (3) to provide a ratiometric Saturation Transfer effect that is independent [of] the local agent concentration” [0170]. Since the CEST-based MRI imaging method obtains in vivo or in vitro images and the ratiometric Saturation Transfer effect (i.e. the concentration independent CEST 
In regard to claim 7, due to its dependence on claim 4, this claim inherits the references disclosed therein. That being said, Aime teaches “The CEST-MR procedure of claim 4 wherein the concentration independent CEST value is used to provide a concentration independent […] image” [0017, 0141, 0170].
In regard to a concentration independent CEST value, Aime discloses “A ratiometric method for the pH measurement which is independent on the contrast agent concentration is also disclosed” [0017]. Additionally, Aime discloses “a radiometric approach may be exploited based on the following equation (3) […] the Saturation Transfer effect is measured as a ratio of the contribution arising from the two different amidic proton pools of Iopamidol, thus rendering the obtained measure independent [of] the absolute concentration of the administered agent, but only related to a relative concentration deriving from the ratio” [0140, 0141]. Since the Saturation Transfer effect is a ratio that is obtained by a ratiometric method and the measure is independent of the absolute concentration of the administered agent, under broadest reasonable interpretation, the Saturation Transfer effect constitutes a concentration independent CEST value. 
Aime does not teach that the concentration independent image is a “parametric image”.
McMahon teaches that the concentration independent image is a “parametric image” [0029].
In regard to a parametric image, McMahon discloses “Based on the idea of varied saturation CEST, a Multi-echo Parametric VARiation Saturation (MePaVARS) method was developed which is a hybrid meLOVARS method, enabling fast acquisition of multi-parametric saturation weighted images” [0029]. Since multi-parametric saturation weighted images can be produced, under broadest reasonable interpretation the method of McMahon is capable of generating parametric images.
ex contributions to CEST contrast from concentration contributions” and “It also has potential in vivo for modulating different saturation contrasts and increasing the specificity of CEST imaging” [McMahon: 0029]. By increasing the specificity of CEST imaging, physicians would be made aware of the status of the subject being examined and from this information additional treatment methods can be developed. 
In regard to claim 8, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only required the primary reference on Aime. Likewise, Aime teaches “The CEST-MR procedure of claim 1 wherein the exogenous CEST agent is diamagnetic” [0145, Claim 14, Claim 15, 0016-0017].
In regard to an exogenous CEST agent, Aime discloses “Now, to make practically feasible and effective the exploitation of an exogenous contrast agent (such as Iopamidol) in in vivo diagnostics it is necessary to front drawback, at least to some extent related to the use of the above sequences, that make skill challenging the practical exploitation of CEST imaging in in vivo condition” [0145]. Furthermore, Aime discloses “The method of claim 12 wherein the iodinated contrast agent is Iopamidol” [Claim 14] and “A method for the in vivo or in vitro (ex vivo) assessment of the physiological pH of a human or animal body organ, region, fluid or tissue by use of CEST based MRI techniques, which 
In regard to exogenous CEST agent being a diamagnetic agent, Aime discloses “In particular, WO00/66180 discloses a method for enhancing the contrast of MRI images using Chemical Exchange dependent Saturation Transfer and provides contrast agents functioning for performing MRI-CEST analyses both in vivo and in vitro. The compounds used for this purpose are all diamagnetic and belong to different chemical classes, consisting of sugars (e.g. mannitol, sorbitol, fructose, maltose, lactose and dextran), amino acids (e.g. L-Ala, L-Arg, L-Lys), nucleosides, purine and pyrimidine bases, barbituric acid, imidazole compounds and other heterocyclic compounds” [0016-0017]. Since the contrast agents used to perform MRI-CEST analyses include compounds that are diamagnetic, under broadest reasonable interpretation, a diamagnetic agent can be utilized to in the CEST-MR procedure.
In regard to claim 9, due to its dependence on claim 8, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Aime. Likewise, Aime teaches “The CEST-MR procedure of claim 8 wherein the diamagnetic agent is a radiographic contrast agent having at least one amide proton” [0016-0017, 0002, 0065, and 0080].
In regard to a diamagnetic agent, Aime discloses “In particular, WO00/66180 discloses a method for enhancing the contrast of MRI images using Chemical Exchange dependent Saturation Transfer and provides contrast agents functioning for performing MRI-CEST analyses both in vivo and in vitro. The compounds used for this purpose are all diamagnetic and belong to different chemical classes, consisting of sugars (e.g. mannitol, sorbitol, fructose, maltose, lactose and dextran), amino acids (e.g. L-Ala, L-Arg, L-Lys), nucleosides, purine and pyrimidine bases, barbituric acid, imidazole compounds and other heterocyclic compounds” [0016-0017]. Since the contrast agents used to perform MRI-CEST 
In regard to a radiographic contrast agent, Aime discloses “The invention further concerns a method for obtaining diagnostic images of a human or animal body organ, region, fluid or tissue by using combined X-ray and/or Magnetization Transfer (MT) based MRI techniques and iodinated radiographic compounds as contrast agents” [0002]. Therefore the method involves the use of iodinated radiographic contrast agents.
In regard to at least one amide proton, Aime discloses “A first preferred group of iodinated contrast agents comprising amido functions are the compounds of formula (I)” [0065], and “An example of particularly preferred compounds of general formula (I) and (III) are those compounds known under the names of Iopamidol and Iopromide (see scheme 1)” [0080]. By definition an amide is “any organic compound containing the functional group –CONH2” [amide. (2014). In Collins Dictionaries (Ed.), Collins English Dictionary (12th ed.). Collins. Credo Reference: https://search.credoreference.com/content/entry/hcengdict/amide/0?institutionId=743]. As shown in Scheme 1, Iopamidol and Iopromide each contain at least one amide functional group. Therefore, under broadest reasonable interpretation, the radiographic contrast agent possesses at least one amide proton.
In regard to claim 10, due to its dependence on claim 9, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Aime. Likewise, Aime teaches “The CEST-MR procedure of claim 9 wherein the radiographic contrast agent is a iodinated contrast agent of formula (I) 
    PNG
    media_image3.png
    129
    125
    media_image3.png
    Greyscale
 in which: A, D, and E the same or different the one another, are selected from the groups of formula -CON(R)R1, -COOH, -CONH2, and -(CH2)0-1N(R)-COR2; in 1; R1 is a C1-C6 alkyl optionally substituted by one or more hydroxyls, C1-C5 alkoxy, C1-C5 hydroxyalkoxy, or a carbohydrate residue; and R2 is a C1-C6, alkyl optionally interrupted by one or more hydroxyl, C1-C5 alkoxy, or C1-C5 hydroxyalkoxy group: or of formula (II) 
    PNG
    media_image4.png
    145
    281
    media_image4.png
    Greyscale
 Pac 4 of 8Customer No. 110348Atty. DIt. No. 01122.0046-00000  in which: A, D and E are as above defined, B and B' the same or different the one another, represent a covalent bond, or a group selected from the groups of formula -CON(R)-, -N(R)CO- and -N(COR3)-, in which: R is as above said; R3 is H or a C1-C3 alkyl, optionally substituted by one or more hydroxyl groups; and X is a C1-C6 alkylene, optionally interrupted by a group selected from -0-, -N- and -S-, and optionally substituted by one or more hydroxyl groups, with the proviso that in the above formulas (I) and (II) at least one of R is H” [Claim 2, 0002]. 
In regard to the iodinated contrast agent, Aime discloses “The method of claim 1 wherein the iodinated contrast agents are compounds of formula (I): 
    PNG
    media_image3.png
    129
    125
    media_image3.png
    Greyscale
in which A, D, and E the same or different the one another, are selected from the groups of formula -CON(R)R1, -COOH, -CONH2;  or –N(R)-COR2 or CH2N(R)-COR2; R is H or R1, with the proviso that the substituent R is H in at least one group of the compound; R1 is a straight or branched (C1-C6)alkyl residue, optionally substituted with 1-5 hydroxy and/or alkoxy and/or hyrdoxy-alkoxy groups, or with a NH-CO-R1 or –CO-N(R)R1 group or R1 is a carbohydrate residue; R2 is a straight or branched (C1-C6)alkyl residue, optionally substituted with 1-5 hydroxy and/or alkoxy and/or hydroxyalkoxy groups and optionally interrupted by an oxo group, or 
    PNG
    media_image4.png
    145
    281
    media_image4.png
    Greyscale
in which A, D and E are as above defined, B and B', which can be the same or different, are a covalent bond or a group selected from –CO-N(R)-, -N(R)-CO- or N(COR3)- groups, in which R is H or a residue of a straight or branched (C1-C6)alkyl group, optionally substituted with 1-5 hydroxyl and/or alkoxy and/or hydroxyalkoxy groups, R3 is a C1-C3 alkyl residue, optionally substituted with 1-2 hydroxy and/or alkoxy and/or hydroxyalkoxy groups; X is a covalent bond or a straight or branched (C1-C8)alkylene chain, optionally substituted with 1-6 hydroxy and/or –CO-NHR groups and optionally interrupted by –O-, -S-, -N-, -N(R)-CO groups, in case both groups B and X are absent, the two aromatic compounds are directly linked with a covalent bond with the proviso that the substituent R is H in at least one group of the compound” [Claim 2]. Thus the iodinated contrast agents can be of formula (I), in which A, D, and E the same or different the one another, are selected from the groups of formula -CON(R)R1, -COOH, -CONH2;  or CH2N(R)-COR2, or formula (II) in which A, D and E are as above defined, B and B', which can be the same or different, are a covalent bond or a group selected from –CO-N(R)-, -N(R)-CO- or N(COR3)- groups. 
Furthermore, in regard to the iodinated contrast agent being a radiographic contrast agent, Aime discloses “The invention further concerns a method for obtaining diagnostic images of a human or animal body organ, region, fluid or tissue by using combined X-ray and/or Magnetization Transfer (MT) based MRI techniques and iodinated radiographic compounds as contrast agents, as well as improved Chemical Exchange dependent Saturation Transfer (CESDT or CEST) based MRI procedures in which a iodinated contrast agents is used for in vivo determining a physiological parameter of diagnostic interest” [0002]. Therefore, the method obtains diagnostic images through the use of Magnetization 
In regard to claim 11, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Aime. Likewise, Aime teaches “The CEST-MR procedure of claim 10 wherein the radiographic contrast agent is selected from the group consisting of: Iopamidol, lodixanol, lohexol, loversol, Iomeprol, Iopromide, Iodamide, and possible combinations thereof” [0002, Claim 4, 0005].
In regard to a radiographic contrast agent, Aime discloses “The invention further concerns a method for obtaining diagnostic images of a human or animal body organ, region, fluid or tissue by using combined X-ray and/or Magnetization Transfer (MT) based MRI techniques and iodinated radiographic compounds as contrast agents, as well as improved Chemical Exchange dependent Saturation Transfer (CESDT or CEST) based MRI procedures in which a iodinated contrast agents is used for in vivo determining a physiological parameter of diagnostic interest” [0002]. Therefore, the method obtains diagnostic images through the use of Magnetization Transfer (MT) based MRI techniques involving the utilization of iodinated radiographic compounds as contrast agents. Thus, the iodinated contrast agents constitute radiographic contrast agents. 
In regard to the group from which a radiographic contrast agent can be selected, Aime discloses “The method of claim 2 wherein the iodinated contrast agents are selected from Iopamidol, Iofratol, Ioprormide, Metrizamide, Iogulamide, Ioglunide, Iobitridol, Iodamide, Sodium diatrizoate and other diatrizoic acid salts, and combinations thereof” [Claim 4]. Additionally, Aime discloses “Examples of non-ionic constrastographic agents comprise Ioexol, Iomeprol, Iopentol, Iopromide, Ioversol, Ioxilan, Iodixanol and Iopamido” [0005]. Since Iopamidol and Iodamide can be selected as the contrast agent, under broadest reasonable interpretation, contrast agents from the group specified in claim 11 of the instant application can be selected for use in carrying out the CEST-MR procedure. 
In regard to claim 12, due to its dependence on claim 6 and consequently claim 1, this claim inherits the references disclosed therein. That being said, Aime teaches “The CEST-MR procedure of claim 6 to obtain concentration independent CERT-based CEST-MRI images on a human or animal body organ, region, fluid or tissue that comprises: a) irradiating a single exchanging proton frequency of a radiographic contrast agent […]; collecting a Z-spectrum; c) calculating a ratiometric value of the ST effect […] by comparing ST effect values and d) obtaining a concentration independent image of said human or animal body organ, region, fluid or tissue” [Claim 15, Claim 16, 0027, 0139, 0170].
In regard to the CEST-MR procedure obtaining images on a human or animal, Aime discloses “A method for the in vivo or in vitro (ex vivo) assessment of the physiological pH in a human or animal body organ, region, fluid or tissue by used of CEST based MRI techniques, which comprises using Iopamidol as pH responsive agent” [Claim 15]. Thus the CEST based MRI techniques can be used to obtain images of a human or animal body, region, fluid or tissue.
In regard to irradiating a single exchanging proton frequency of a radiographic contrast agent, Aime discloses “(b) irradiating the Iopamidol mobile protons thus inducing chemical exchange, saturation transfer to the bulk water signal” [Claim 16]. As stated previously, Iopamidol constitutes a radiographic contrast agent. Since the irradiation of the Iopamidol mobile protons induces a chemical exchange, under broadest reasonable interpretation, a single exchanging proton frequency is irradiated to the radiographic contrast agent.
In regard to collecting a Z-spectrum, Aime discloses “(c) collecting a Z-spectrum” [Claim 16]. Thus a z-spectrum is collected based on the irradiation of the radiographic contrast agent.
In regard to calculating a ratiometric value of the ST effect and comparing ST effect values, Aime discloses “FIG. 6 shows the dependence of ST effect from pH (calibration curve) that results by applying the ratiometric method to the saturation transfer effect arising from the two different Iopamidol amidic proton pools at 4.2 and at 5.5 ppm, at different pH and by using irradiation power pulses of 3 µT and 6 
In regard to providing a concentration independent CEST image, “in each CEST-based MRI imaging method, including, for instance, the method provided by the invention and using radiographic contrast agents for obtaining in vivo or in vitro, (ex vivo), images, each of the above fast spin echo centric encoding sequence scheme, R2 filter and asymmetric enhancing post processing modalities can be exploited optionally, and independently of each other, preferably combined with a ratiometric approach based on equation (3) to provide a ratiometric Saturation Transfer effect that is independent [of] the local agent concentration” [0170]. Since the CEST-based MRI imaging method obtains in vivo or in vitro images and the ratiometric Saturation Transfer effect (i.e. the concentration independent CEST value) is independent of the local agent concentration, under broadest reasonable interpretation, the concentration independent CEST value can be used to provide a concentration independent CEST image.
Aime does not teach “CERT-based CEST-MRI images” [0004], “a train of RF irradiation pulses with different flip angles at a constant value of Bavg power”, “as a function of the RF irradiation pulses flip angles”, or “obtained at different RF irradiation pulses flip angles”.
McMahon teaches “CERT-based CEST-MRI images” [0004], “a train of RF irradiation pulses […] at a constant value of Bavg power” [0015, 0018, 0025], “as a function of the RF irradiation pulses flip angles” [0015], and “obtained at different RF irradiation pulses flip angles” [0015].

In regard to a train of RF irradiation pulses with different flip angles, McMahon discloses “The method includes using a low flip-angle gradient-echo readout in the series of saturation pulses. The method can also include using a flip back pulse after the gradient-echo readouts. The method includes varying parameters between series of saturation pulses, such that subsequent series do not have identical parameters” [0015]. In this case, the flip angle gradient-echo readout involves multiple saturation pulses, therefore it constitutes a train saturation scheme. Since the parameters of the saturation pulse can be varied, under broadest reasonable interpretation, the method involves applying RF pulses with different flip angles to an exogenous CEST agent in a sample. Therefore, under broadest reasonable interpretation radiometric values of the ST effect can be calculated as a function of the different RF irradiation pulses flip angles used to irradiate the subject.
In regard to a constant value of power (i.e. Bavg power), McMahon discloses “In accordance with yet another aspect of the present invention, the varied parameters include saturation amplitude (B1), saturation length (tsat), number of pulses, shape of saturation pulses, amplitude of saturation pulses, offset frequency of saturation pulses, or a combination of these parameters” [0018]. Furthermore, McMahon discloses “Fast CEST acquisition was performed using a hybrid MeLOVARS sequence (FIG. 1C) containing 8 modules with saturation pulses of 0.5 sec. in length with B1low =3.6 µT (Module 1, 3, 5, 7) 1high=7.2 µT (Module 2, 4, 6, 8), each followed by a single-shot EPI readout. Two regular MeLOVARS sequences of eight modules with either B1=7.2 µT or B1=3.6 µT were also collected for comparison, with all the other parameters same” [0025]. In order to make these comparisons, the average power level had to have been held constant during data acquisition. Since the saturation amplitude B1 can be changed and the data can be compared between data acquisitions, under broadest reasonable interpretation, average power level can be held constant in order to acquire data at specific power level.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the procedure of Aime so as to include the train saturation scheme to detect a CERT-based signal as disclosed in McMahon in order to detect changes in environmental parameters such as pH, temperature and ion concentration. By detecting multiple signal readouts from a series of saturation pulses, the magnetic resonance method can generate an image of the subject so as to determine how an exogenous CEST agent is distributed within the subject. Depending on the amount of CEST agent within a specific area, the pH, temperature and/or ion concentration of the region would correlate with that amount. With this information the physician can monitor the patient for changes in these parameters and recommend different treatment options should these parameter values deviate from the desired values.
The combination of Aime and McMahon does not teach irradiating “RF irradiation pulses with different flip angles”.
Yokosawa teaches irradiating “RF irradiation pulses with different flip angles” [0017, 0061].
In regard to irradiating RF irradiation pulses with different flip angles, Yokosawa discloses “The multiple reconstructed images are obtained by executing imaging sequences after applying prepulses at different flip angles respectively” [0017]. Therefore, images can be obtained with prepulses that have different flip angles. Furthermore, Yokosawa discloses “The prepulse 302 indicated one RF pulse (prepulse) that is settable at any flip angle. The flip angle of the prepulse 302 is made to vary for each 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Aime and McMahon so as to include applying irradiation pulsed with different flip angles as disclosed in Yokosawa in order to acquire multiple images at different flip angles. When images are acquired at different flip angles those images can provide the physician with a better understanding of the characteristics of the sample being imaged. Combining the prior art elements according to known techniques would yield the predictable result of acquiring signals from multiple angles within the sample.
In regard to claim 13, due to its dependence on claim 12 this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Aime. Likewise, Aime teaches “The CEST-MR procedure of claim 12 that is carried out in vitro (ex vivo)” [Claim 15, Claim 10, 0136].
In regard to a CEST-MR procedure, Aime discloses “A method for the in vivo or in vitro (ex vivo) assessment of the physiological pH of a human or animal body organ, region, fluid or tissue by use of CEST based MRI techniques, which comprised using Iopamidol as pH responsive agent” [Claim 15]. Since the method involves CEST based MRI techniques, under broadest reasonable interpretation the method constituted a CEST-MR procedure.
In regard to the CEST-MR procedure being carried out in vitro (ex vivo), Aime discloses “The method of claim 8 wherein the radiographic investigation is carried out in vivo or in vitro (ex vivo before or after a magnetization transfer based MR investigation” [Claim 10] and “in an especially preferred embodiment, the present invention relates to a method for the in vivo or in vitro (ex vivo) assessment of 
In regard to claim 14, due to its dependence on claim 12, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Aime. Likewise, Aime teaches “The CEST-MR procedure of claim 12 that is carried out in vivo on a human or animal body organ, region, fluid, or tissue, after administering the radiographic contrast agent to said human or animal” [0136, Claim 15, 0002, Claim 16].
In regard to carrying out the CEST-MR procedure in vivo, Aime discloses “in an especially preferred embodiment, the present invention relates to a method for the in vivo or in vitro (ex vivo) assessment of the physiological pH in a human or animal body organ, region, fluid or tissue by use of MT based MRI techniques, which comprises using Iopamidol as pH responsive agent” [0136]. Furthermore, Aime discloses “A method for the in vivo or in vitro (ex vivo) assessment of the physiological pH of a human or animal body organ, region, fluid or tissue by use of CEST based MRI techniques, which comprised using Iopamidol as pH responsive agent” [Claim 15]. Since the method involves CEST based MRI techniques, under broadest reasonable interpretation the method constituted a CEST-MR procedure. Therefore, a CEST-based procedure can be applied in vivo to a human or animal body organ, region, fluid or tissue.
In regard to a radiographic contrast agent, Aime discloses “The invention further concerns a method for obtaining diagnostic images of a human or animal body organ, region, fluid or tissue by using combined X-ray and/or Magnetization Transfer (MT) based MRI techniques and iodinated radiographic compounds as contrast agents, as well as improved Chemical Exchange dependent Saturation Transfer (CESDT or CEST) based MRI procedures in which a iodinated contrast agents is used for in vivo 
In regard to the administration of a radiographic contrast agent, Aime discloses “(a) administering a diagnostic formulation comprising Iopamidol to an individual or to an organ other body region, fluid or tissue of the individual […]” [Claim 16]. In order for the CEST-MR method to be carried out in vivo the contrast agent has to first be administered. Therefore, the CEST-MR procedure is carried out in vivo on a human or animal body organ, region, fluid, or tissue, after administering the radiographic contrast agent to said human or animal.
In regard to claim 15, due to its dependence on claim 4, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Aime. Likewise, Aime teaches “The CEST-MR procedure of claim 4 wherein the calculated ratiometric ST effect is responsive to a physical or chemical parameter of diagnostic interest” [0143, 0130, 0169, 0170].
In regard to calculating a ratiometric ST effect, Aime discloses “It stems from the above that the method of the instant invention that comprise using Iopamidol as a responsive agent for the in vivo assessment of the physiological pH in a human or animal body organ, region, fluid or tissue, further preferably comprises calculating the ST effect by exploiting a ratiometric approach based on the former equation [3]” [0143]. Since the ST effect is calculated based on a ratiometric approach, under broadest reasonable interpretation, the ST effect is a ratiometric ST effect.
In regard to the calculated ratiometric ST effect being responsive to a physical or chemical parameter of diagnostic interest, Aime discloses “It stems from the above that contrast agents endowed with at least one exchangeable proton whose saturation transfer capability correlates to a parameter of diagnostic interest at physiological conditions, may be used in in vivo MT based procedures to provide 
In regard to claim 16, due to its dependence on claim 15 and consequently claim 1, this claim inherits the references disclosed therein. That being said, Aime teaches “The CEST-MR procedure of claim 15 for determining the physical or chemical parameter or for obtaining a concentration-independent map of the physical or chemical parameter of diagnostic interest in a human or animal body organ, region, fluid or tissue, that comprises: A) irradiating a single exchanging proton frequency of a radiographic contrast agent […]; B) collecting a Z-spectrum; C) calculating a ratiometric value of the ST effect […] by a comparative ratio of ST effects; D) obtaining from the calculated ratiometric ST effect a measure of a concentration independent maps of the physical or chemical parameter of interest” [Claim 15, 0130, 0169, Claim 20, 0017, 0140-0141, Claim 16, 0027, 0139, 0170].
In regard to the CEST-MR procedure obtaining images on a human or animal, Aime discloses “A method for the in vivo or in vitro (ex vivo) assessment of the physiological pH in a human or animal body organ, region, fluid or tissue by used of CEST based MRI techniques, which comprises using Iopamidol as pH responsive agent” [Claim 15]. Thus the CEST based MRI techniques can be used to obtain images of a human or animal body, region, fluid or tissue.
In regard to determining the physical or chemical parameter, Aime discloses “It stems from the above that contrast agents endowed with at least one exchangeable proton whose saturation transfer 
In regard to a concentration independent map, Aime discloses “(e) obtaining, from the calculated ST, the map of the physiological pH” [Claim 16] and “The method of claim 19 comprising calculating the map of the physiological pH by using the calculated ratiometric ST values” [Claim 20]. Furthermore, Aime discloses “A ratiometric method for the pH measurement which is independent on the contrast agent concentration is also disclosed” [0017]. Additionally, Aime discloses “a radiometric approach may be exploited based on the following equation (3) […] the Saturation Transfer effect is measured as a ratio of the contribution arising from the two different amidic proton pools of Iopamidol, thus rendering the obtained measure independent [of] the absolute concentration of the administered agent, but only related to a relative concentration deriving from the ratio” [0140, 0141]. Since the Saturation Transfer effect is a ratio that is obtained by a ratiometric method and the measure is independent of the absolute concentration of the administered agent, under broadest reasonable interpretation, the Saturation Transfer effect constitutes a concentration independent CEST value. Therefore, since the map of the physiological pH is calculated with ratiometric ST values and the ratiometric ST values are concentration independent, under broadest reasonable interpretation, the map constitutes a concentration independent map. 
In regard to irradiating a single exchanging proton frequency of a radiographic contrast agent, Aime discloses “(b) irradiating the Iopamidol mobile protons thus inducing chemical exchange, saturation transfer to the bulk water signal” [Claim 16]. As stated previously, Iopamidol constitutes a 
In regard to collecting a Z-spectrum, Aime discloses “(c) collecting a Z-spectrum” [Claim 16]. Thus a z-spectrum is collected based on the irradiation of the radiographic contrast agent.
In regard to calculating a ratiometric value of the ST effect and comparing ST effect values, Aime discloses “FIG. 6 shows the dependence of ST effect from pH (calibration curve) that results by applying the ratiometric method to the saturation transfer effect arising from the two different Iopamidol amidic proton pools at 4.2 and at 5.5 ppm, at different pH and by using irradiation power pulses of 3 µT and 6 µT, respectively” [0027]. Since the ratiometric method may be “exploited, based on the Saturation Transfer effect arising from the two different amidic proton pools, that makes the measured saturation transfer ST independent on the absolute local concentration of the iodinated agent” [0139], and the saturation transfer effect is able to be displayed as a calibration curve, under broadest reasonable interpretation, ratiometric values of the ST effect had to have been calculated in order to generate the pH calibration curve. Additionally, the “Saturation Transfer effect is measured as a ratio of the contribution arising from the two different amidic proton pools of Iopamidol” [0141] a comparative ratio of ST effects is calculated. Furthermore, since a ratiometric method is applied to determine the ST effect, under broadest reasonable interpretation a comparative ratio of ST effects can be obtained.
Aime does not teach “with a train of RF irradiation pulses at different flip angles at a constant value of Bavg power” or “as a function of the RF irradiation pulses flip angles […] obtained at different RF irradiation pulses flip angles acting on the same resonance”.
McMahon teaches “with a train of RF irradiation pulses […] at a constant value of Bavg power” [0015, 0018, 0025] and “as a function of the RF irradiation pulses flip angles […] obtained at different RF irradiation pulses flip angles acting on the same resonance” [0015].

In regard to a constant value of power (i.e. Bavg power), McMahon discloses “In accordance with yet another aspect of the present invention, the varied parameters include saturation amplitude (B1), saturation length (tsat), number of pulses, shape of saturation pulses, amplitude of saturation pulses, offset frequency of saturation pulses, or a combination of these parameters” [0018]. Furthermore, McMahon discloses “Fast CEST acquisition was performed using a hybrid MeLOVARS sequence (FIG. 1C) containing 8 modules with saturation pulses of 0.5 sec. in length with B1low =3.6 µT (Module 1, 3, 5, 7) and B1high=7.2 µT (Module 2, 4, 6, 8), each followed by a single-shot EPI readout. Two regular MeLOVARS sequences of eight modules with either B1=7.2 µT or B1=3.6 µT were also collected for comparison, with all the other parameters same” [0025]. In order to make these comparisons, the average power level had to have been held constant during data acquisition. Since the saturation amplitude B1 can be changed and the data can be compared between data acquisitions, under broadest reasonable interpretation, average power level can be held constant in order to acquire data at specific power level.

The combination of Aime and McMahon does not teach irradiating “RF irradiation pulses with different flip angles”.
Yokosawa teaches irradiating “RF irradiation pulses with different flip angles” [0017, 0061].
In regard to irradiating RF irradiation pulses with different flip angles, Yokosawa discloses “The multiple reconstructed images are obtained by executing imaging sequences after applying prepulses at different flip angles respectively” [0017]. Therefore, images can be obtained with prepulses that have different flip angles. Furthermore, Yokosawa discloses “The prepulse 302 indicated one RF pulse (prepulse) that is settable at any flip angle. The flip angle of the prepulse 302 is made to vary for each repetition of the segment 301” [0061]. In this case, the prepulse constitutes an RF pulse which is irradiated with a specific flip angle. Since the flip angle of the prepulse 302 (i.e. the RF irradiation pulse) is made to vary for each repetition of the segment 301 (i.e. pulse segment), under broadest reasonable interpretation, the procedure involves applying irradiation pulses with different flip angles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Aime and McMahon so as to include applying 
In regard to claim 17, due to its dependence on claim 16 this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Aime. Likewise, Aime teaches “The CEST-MR procedure of claim 12 that is carried out in vitro (ex vivo)” [Claim 15, Claim 10, 0136].
In regard to a CEST-MR procedure, Aime discloses “A method for the in vivo or in vitro (ex vivo) assessment of the physiological pH of a human or animal body organ, region, fluid or tissue by use of CEST based MRI techniques, which comprised using Iopamidol as pH responsive agent” [Claim 15]. Since the method involves CEST based MRI techniques, under broadest reasonable interpretation the method constituted a CEST-MR procedure.
In regard to the CEST-MR procedure being carried out in vitro (ex vivo), Aime discloses “The method of claim 8 wherein the radiographic investigation is carried out in vivo or in vitro (ex vivo before or after a magnetization transfer based MR investigation” [Claim 10] and “in an especially preferred embodiment, the present invention relates to a method for the in vivo or in vitro (ex vivo) assessment of the physiological pH in a human or animal body organ, region, fluid or tissue by use of MT based MRI techniques, which comprises using Iopamidol as pH responsive agent” [0136]. Therefore, the CEST-MR procedure, which utilizes Iopamidol to assess the physiological pH of a human or animal, can be carried out in vitro (ex vivo). 
In regard to claim 18, due to its dependence on claim 16 this claim inherits the references disclosed therein. That being said this claim only requires the primary reference of Aime. Likewise, Aime 
In regard to carrying out the CEST-MR procedure in vivo, Aime discloses “in an especially preferred embodiment, the present invention relates to a method for the in vivo or in vitro (ex vivo) assessment of the physiological pH in a human or animal body organ, region, fluid or tissue by use of MT based MRI techniques, which comprises using Iopamidol as pH responsive agent” [0136]. Furthermore, Aime discloses “A method for the in vivo or in vitro (ex vivo) assessment of the physiological pH of a human or animal body organ, region, fluid or tissue by use of CEST based MRI techniques, which comprised using Iopamidol as pH responsive agent” [Claim 15]. Since the method involves CEST based MRI techniques, under broadest reasonable interpretation the method constituted a CEST-MR procedure. Therefore, a CEST-based procedure can be applied in vivo to a human or animal body organ, region, fluid or tissue.
In regard to an exogenous CEST agent, Aime discloses “Now, to make practically feasible and effective the exploitation of an exogenous contrast agent (such as Iopamidol) in in vivo diagnostics it is necessary to front drawback, at least to some extent related to the use of the above sequences, that make skill challenging the practical exploitation of CEST imaging in in vivo condition” [0145]. Furthermore, Aime discloses “The method of claim 12 wherein the iodinated contrast agent is Iopamidol” [Claim 14] and “A method for the in vivo or in vitro (ex vivo) assessment of the physiological pH of a human or animal body organ, region, fluid or tissue by use of CEST based MRI techniques, which comprised using Iopamidol as pH responsive agent” [Claim 15]. Since Iopamidol is an exogenous contrast agent that is utilized to perform CEST based MRI techniques, under broadest reasonable interpretation, Iopamidol constitutes an exogenous CEST agent.
In regard to the administration of an exogenous CEST agent, Aime discloses “(a) administering a diagnostic formulation comprising Iopamidol to an individual or to an organ other body region, fluid or 
In regard to claim 19, due to its dependence on claim 15 and consequently claim 1, this claim inherits the references disclosed therein. That being said, Aime teaches “The CEST-MR procedure of claim 15 performed on a patient to whom a suitable amount of a radiographic contrast agent has been previously administered that comprises: i) optionally recording an anatomical MR image of a body organ, region or tissue of interest in said patient; ii) irradiating a single exchanging proton frequency of the radiographic contrast agent […]; iii) acquiring a Z-spectrum, iv) interpolating the Z-spectrum, and translating the interpolated curve in each image voxel in order to fix the minimum of the curve to zero offset value, v) calculating the ST effect in the patient body organ, region or tissue of interest at any desired frequency offset, vi) calculating the ratiometric value of the ST effect for a single resonance, by the comparison of ST effects […], vii) obtaining a parametric map of the parameter of interest by using a previously calculated calibration curve: and, optionally, viii) superimposing the resulting parametric map to the optionally recorded anatomical MR image, in order to spatially localize the region(s) where the parameter of interest is generated” [Claim 16, Claim 21, Claim 19, 0179, 0180, Claim 20].
In regard to performing the CEST-MR procedure on a patient to whom a suitable amount of radiographic contrast agent has been administered, Aime discloses “(a) administering a diagnostic formulation comprising Iopamidol to an individual or to an organ of other body region, fluid or tissue of the individual […]” [Claim 16]. As stated previously, Iopamidol constitutes a radiographic contrast agent. In order for the method to be carried out a suitable amount of radiographic contrast agent had to have been administered.

In regard to irradiating a single exchanging proton frequency of a radiographic contrast agent, Aime discloses “(b) irradiating the Iopamidol mobile protons thus inducing chemical exchange, saturation transfer to the bulk water signal” [Claim 16]. As stated previously, Iopamidol constitutes a radiographic contrast agent. Since the irradiation of the Iopamidol mobile protons induces a chemical exchange, under broadest reasonable interpretation, a single exchanging proton frequency is irradiated to the radiographic contrast agent. 
In regard to acquiring a Z-spectrum, Aime discloses “(c) collecting a Z-spectrum” [Claim 16]. Thus a z-spectrum is collected (i.e. acquired) based on the irradiation of the radiographic contrast agent.
In regard to interpolating the Z-spectrum, and translating the interpolated curve in each image voxel in order to fix the minimum of the curve to zero offset value, Aime discloses “The method of claim 16 wherein step (d) of the method comprises calculating the Saturation Transfer effect for each frequency offset through an asymmetric interpolation of the Z-spectrum by smoothing splines and then providing a ratiometric ST effect” [Claim 19]. Furthermore, Aime discloses “In the said method the spectrum Z is preferably collected by use of a single-shot fast spin echo centric-encoding-based sequence scheme and, then, optimized through correction, pixel-by-pixel, of B0 inhomogeneities and removal of noisy data by use of a R2 filter modality” [0179]. Since the method includes asymmetric interpolation of the Z-spectrum by smoothing splines for each frequency offset and the correction is performed pixel-by-pixel (i.e. to each image voxel), under broadest reasonable interpretation the interpolated curve in each image voxel can be translated to fix the minimum of the curve to zero offset value.

In regard to calculating a ratiometric value of the ST effect for a single resonance and comparing ST effect values, Aime discloses “FIG. 6 shows the dependence of ST effect from pH (calibration curve) that results by applying the ratiometric method to the saturation transfer effect arising from the two different Iopamidol amidic proton pools at 4.2 and at 5.5 ppm, at different pH and by using irradiation power pulses of 3 µT and 6 µT, respectively” [0027]. Since the ratiometric method may be “exploited, based on the Saturation Transfer effect arising from the two different amidic proton pools, that makes the measured saturation transfer ST independent on the absolute local concentration of the iodinated agent” [0139], and the saturation transfer effect is able to be displayed as a calibration curve, under broadest reasonable interpretation, ratiometric values of the ST effect had to have been calculated in order to generate the pH calibration curve. 
In regard to obtaining a map of the parameter of interest by using a previously calculated calibration curve, Aime discloses “The method of claim 19 comprising calculating the map of the physiological pH by using the calculated ratiometric ST values” [Claim 20]. Since the ST effect is able to be displayed as a calibration curve, under broadest reasonable interpretation, ratiometric values of the ST effect had to have been calculated in order to generate the pH calibration curve. Thus, under 
In regard to optionally, superimposing the resulting parametric map to the optionally recorded anatomical MR image, in order to spatially localize the region(s) where the parameter of interest is generated, Aime discloses “The method of claim 21 further including superimposing the obtained pH map on the recorded anatomical image” [Claim 22]. Therefore, since the pH map can be superimposed on the anatomical map, under broadest reasonable interpretation, the pH map constitutes a parametric map. Furthermore, the resulting superimposed image can, under broadest reasonable interpretation be used to spatially localize the region(s) where the parameter of interest is generated.
Aime does not explicitly teach “a pulse train saturation scheme using RF irradiation pulses at different flip angles, at a constant value of the B1 power level (B1)” or that the map is “parametric”.
McMahon teaches “a pulse train saturation scheme using RF irradiation pulses […], at a constant value of the B1 power level (B1)” and that the map is “parametric” [0015, 0018, and 0025].
In regard to a train of RF irradiation pulses with different flip angles, McMahon discloses “The method includes using a low flip-angle gradient-echo readout in the series of saturation pulses. The method can also include using a flip back pulse after the gradient-echo readouts. The method includes varying parameters between series of saturation pulses, such that subsequent series do not have identical parameters” [0015]. In this case, the flip angle gradient-echo readout involves multiple saturation pulses, therefore it constitutes a train saturation scheme. Since the parameters of the saturation pulse can be varied, under broadest reasonable interpretation, the method involves applying RF pulses with different flip angles to an exogenous CEST agent in a sample. Therefore, under broadest reasonable interpretation radiometric values of the ST effect can be calculated as a function of the different RF irradiation pulses flip angles acting on the same resonance can be used to irradiate the subject.
1), McMahon discloses “In accordance with yet another aspect of the present invention, the varied parameters include saturation amplitude (B1), saturation length (tsat), number of pulses, shape of saturation pulses, amplitude of saturation pulses, offset frequency of saturation pulses, or a combination of these parameters” [0018]. Furthermore, McMahon discloses “Fast CEST acquisition was performed using a hybrid MeLOVARS sequence (FIG. 1C) containing 8 modules with saturation pulses of 0.5 sec. in length with B1low =3.6 µT (Module 1, 3, 5, 7) and B1high=7.2 µT (Module 2, 4, 6, 8), each followed by a single-shot EPI readout. Two regular MeLOVARS sequences of eight modules with either B1=7.2 µT or B1=3.6 µT were also collected for comparison, with all the other parameters same” [0025]. In order to make these comparisons, the average power level had to have been held constant during data acquisition. Since the saturation amplitude B1 can be changed and the data can be compared between data acquisitions, under broadest reasonable interpretation, average power level can be held constant in order to acquire data at specific power level.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the procedure of Aime so as to include the train saturation scheme involving different flip angles to detect a CERT-based signal in order to detect changes in environmental parameters such as pH, temperature and ion concentration. By detecting multiple signal readouts from a series of saturation pulses, the magnetic resonance method can generate an image of the subject so as to determine how an exogenous CEST agent is distributed within the subject. Depending on the amount of CEST agent within a specific area, the pH, temperature and/or ion concentration of the region would correlate with that amount. With this information the physician can monitor the patient for changes in these parameters and recommend different treatment options should these parameter values deviate from the desired values.
The combination of Aime and McMahon does not teach irradiating “RF irradiation pulses with different flip angles”.

In regard to irradiating RF irradiation pulses with different flip angles, Yokosawa discloses “The multiple reconstructed images are obtained by executing imaging sequences after applying prepulses at different flip angles respectively” [0017]. Therefore, images can be obtained with prepulses that have different flip angles. Furthermore, Yokosawa discloses “The prepulse 302 indicated one RF pulse (prepulse) that is settable at any flip angle. The flip angle of the prepulse 302 is made to vary for each repetition of the segment 301” [0061]. In this case, the prepulse constitutes an RF pulse which is irradiated with a specific flip angle. Since the flip angle of the prepulse 302 (i.e. the RF irradiation pulse) is made to vary for each repetition of the segment 301 (i.e. pulse segment), under broadest reasonable interpretation, the procedure involves applying irradiation pulses with different flip angles. Additionally, since multiple irradiation pulses can be used under broadest reasonable interpretation, the radiometric value of the ST effect for a single resonance can as calculated in Aime can be based on the comparison of ST effects at different RF flip angles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Aime and McMahon so as to include applying irradiation pulsed with different flip angles as disclosed in Yokosawa in order to acquire multiple images at different flip angles. When images are acquired at different flip angles those images can provide the physician with a better understanding of the characteristics of the sample being imaged. Combining the prior art elements according to known techniques would yield the predictable result of acquiring signals from multiple angles within the sample.
In regard to claim 20, due to its dependence on claim 16, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Aime. Likewise, Aime teaches “The CEST-MR procedure of claim 16 wherein the physical or chemical parameter of diagnostic interest is selected form the group consisting of: temperature, pH, partial pressure of oxygen, partial 
In regard to a physical or chemical parameter of diagnostic interest, Aime discloses “It stems from the above that contrast agents endowed with at least one exchangeable proton whose saturation transfer capability correlates to a parameter of diagnostic interest at physiological conditions, may be used in in vivo MT based procedures to provide diagnostic evaluation of the said parameter in a human or animal body organ, fluid or tissue” [0130] and “all in vivo CEST based MRI imaging methods, independently on the administered CEST agent as well as, especially, in CEST based MRI imaging methods for the in vivo assessment of a physical-chemical parameter of diagnostic interest” [0169]. Therefore, physical or chemical parameters can be used within the context of the CEST-MR procedure.
In regard to the specific physical or chemical parameter of interest Aime discloses “The parameters affecting this process are related to different factors such as the nature of the chemical group involved in the proton transfer, the pH of the solution, the temperature of the medium and the intensity of the applied magnetic field” [0011]. Since “both pH and temperature affect the proton exchange rate; in particular, an increase in temperature always induces an increase in the exchange rate, while pH catalyzes the exchange as it deviates from neutrality” [0123], under broadest reasonable interpretation, temperature and or pH can be selected as the physical or chemical parameter of diagnostic interest when performing the CEST-MR procedure.
In regard to claim 21, due to its dependence on claim 9, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Aime. Likewise, Aime teaches “wherein the radiographic contrast agent is Iodixanol or Iopamidol” [0002, Claim 4, 0005].
 In regard to a radiographic contrast agent, Aime discloses “The invention further concerns a method for obtaining diagnostic images of a human or animal body organ, region, fluid or tissue by using combined X-ray and/or Magnetization Transfer (MT) based MRI techniques and iodinated radiographic 
In regard to the radiographic contrast agent being Iodixanol or Iopamidol, Aime discloses “The method of claim 2 wherein the iodinated contrast agents are selected from Iopamidol, Iofratol, Ioprormide, Metrizamide, Iogulamide, Ioglunide, Iobitridol, Iodamide, Sodium diatrizoate and other diatrizoic acid salts, and combinations thereof” [Claim 4]. Additionally, Aime discloses “Examples of non-ionic constrastographic agents comprise Ioexol, Iomeprol, Iopentol, Iopromide, Ioversol, Ioxilan, Iodixanol and Iopamido” [0005]. Since Iodixanol is an ionic constrastographic agent (i.e. an iodinated contrast agent) and Iopamidol can be selected as the contrast agent, under broadest reasonable interpretation, the contrast agents Iodixanol or Iopamidol can be selected for use in carrying out the CEST-MR procedure.
Response to Arguments
Applicant’s arguments, see Remarks page 11, filed 02/04/2021, with respect to the claim to foreign priority has been fully considered and are persuasive. The examiner acknowledges that the certified copy of the foreign priority document has been received. 
Applicant’s arguments, see Remarks , filed 02/04/2021, with respect to the objections to the drawings and specification have been fully considered and are persuasive given the amendments to the drawings and specification. The examiner acknowledges that FIG. 5 has been amended such that there are units associated with each of the scales of FIGS 5b-5e and that this amendment obviates the 
Applicant’s arguments, see Remarks page 11-12, filed 02/04/2021, with respect to the objections to the claims have been fully considered and are persuasive given the amendments to the claims. The objections to the claims in the non-final rejection of 09/25/2020 have been withdrawn. 
Applicant’s arguments, see Remarks page 12-13, filed 02/04/2021, with respect to the rejection of claims 4 and 12 under 35 U.S.C. 112(b) have been fully considered and are persuasive given the amendments to the claims. The rejection of claims 4 and 12 under 35 U.S.C. 112(b) in the non-final rejection of 09/25/2020 has been withdrawn. 
Applicant’s arguments, see Remarks page 13-15, filed 02/04/2021, with respect to the rejection of the claims under 35 U.S.C. 103 have been fully considered and are persuasive. The examiner acknowledges that the prior art reference of McMahon does not necessarily teach applying irradiation pulses with different flip angles. Therefore, the rejection has been withdrawn. However, upon further search and consideration, the new rejection is made in view of Yokosawa et al. US 20130082708 A1 “Yokosawa”.   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Reddy et al. US 20140213887 A1 “Reddy”;
Hirai US 20130293231 A1 “Hirai”.   
Reddy is pertinent to the applicant’s disclosure because it discloses that a “CEST imaging technique and MR scanning are used as an MRI method […] and a post injection Glutamate CEST map is obtained” [Abstract]. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SELMER whose telephone number is (571)272-6190.  The examiner can normally be reached on Mon. - Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra can be reached on (571) 272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.E.S. /Examiner, Art Unit 3793 

/JEFFREY G HOEKSTRA/Supervisory Patent Examiner, Art Unit 3793